(hi   I   Odli   L   Ais                                  09/07/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0296


                                         DA 21-0296
                                                                           FILLD
 STATE OF MONTANA,                                                          SEP 0 7 2021
                                                                         Bowen Gr erivvoocl
                                                                       Clerk of Suo, fern13. Court
                                                                                csf Mnr‘taria
             Plaintiff and Appellee,

       v.                                                          ORDER

 JEFFERY JOHN LOUT,

             Defendant and Appellant.



      On August 20, 2021, self-represented Appellant Jeffery John Lout filed three
pleadings with this Court: (1) "Notice to File Subpoenas For ad [Testificandum] of
Witnesses per M.R.Civ.P. 45 for Compulsory Process Before the High Court[J"
(2) Motion with Supporting Affidavit to Disqualify the [Entirety] of the Five Justice Panel
of the Montana Supreme Court in Which to Prevent any [Furtherance] of Judicial Bias'
[sic] and/or Prejudices' [sic] Which Have Created a Gross [Manifest] Miscarriage of
Justice with this Entire Case at Bar[;]" and (3) "Notice to the High Court Hereby Reserving
and Preserving My Due Process Rights in Which to File Exculpatory [Evidence] Which
Has Just Come to Light upon Receiving My District Court Records Which Were
Forwarded to the Clerk of the Supreme Court for this Appeal Purpose." The State of
Montana has not filed a response to Lout's Motions.
      Upon review, this Court observes that Lout's appeal is not properly before this
Court. Lout appeals an April 22, 2021 Ravalli County District Court Order that summarily
denied his "Motion Seeking a Reduction of Sentence of Flat Discharge with Credit for the
Twenty-two Years Already Served as a Direct Result of the Numerous Due Process
Violations Resulting from the Judicial Bias' [sic] and Actual Controversies Throughout
Both of Lout's Cases." Section 46-20-104(1), MCA, provides that "[a]n appeal may be
taken by the defendant only from a final judgment of conviction and orders after judgment
which affect the substantial rights of the defendant." See also M. R. App. P. 4(5)(b)(i).
The court's order is not appealable. Lout's motion was an attempt to challenge his
convictions and sentences in two separate cases that are almost two decades old.' There
was no case pending before the District Court in which a motion properly could be filed.
We conclude on the Court's own motion that Lout's appeal must be dismissed.
       IT IS THEREFORE ORDERED that all pending motions and pleadings in this
matter are DENIED.
       IT IS FURTHER ORDERED that this appeal is DISMISSED WITH PREJUDICE
and that rernittitur shall issue forthwith.
       IT IS FURTHER ORDERED that henceforth, prior to filing any original petition or
pleading with this Court, challenging his convictions and sentences in Cause Nos. DC 99-
22 and DC 02-79 from the Ravalli County District Court, Lout is directed to file a motion
for leave to file the document. The motion for leave must be sworn under oath, not exceed
three pages in length, and make a preliminary showing that the petition has merit and meets
the criteria to state a prima facie case under M. R. App. P. 14(5). Only when this Court
has reviewed the motion and issued an order granting leave to file may the Clerk of this
Court file the petition. Any other pleading that Lout seeks to file shall be rejected, and the
Clerk shall inforrn Lout accordingly.




        I Lout did not file any direct appeal of his convictions and sentences, but he has challenged
them collaterally though both postconviction appeals and original proceedings. See Lout v.
Mahoney, No. 03-767, 2003 Mont. LEXIS 912, Order denying habeas corpus relief (Dec. 9, 2003)
(Lout 1); Lout v. State, 2005 MT 93, 7 6, 21, 326 Mont. 485, 111 P.3d 199 (Lout pleaded guilty
to two counts of sexual intercourse without consent in Cause No. 02-79 and waived his right to
appeal. This court affirmed the District Court's denial of his petition for postconviction relief)
(Lout 11). See also Lout v. State, No. DA 11-0177, Order dismissing appeal sua sponte (Mont. Jun.
15, 2011) (Lout 111); and Lout v. State, No. OP 18-0521, 2018 Mont. LEXIS 321, Order dismissing
Petition for Extraordinary Writ of Coram Nobis of False Judgments (Sept. 18, 2018) (Lout 1Y).
See also Lout v. State, No. DA 18-0522, 2019 MT 281N, ¶¶ 2-3, 2018 Mont. LEXIS 1058 (Lout
V) (where this Court affirmed the District Court's denials of his motions to dismiss his criminal
cases, Cause Nos. DC 99-22 and DC 02-79, which properly were treated as petitions for
postconviction relief, because his "request for relief is both untimely and procedurally barred.")
                                                    2
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Jeffery John Lout along with a copy of M. R. App. P 14(5).
      DATED this         -clay of September, 2021.


                                                             Chief Justice




                                                              Justices




                                           3